DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The Amendments in the 8/26/2022 Response Are Not Entered
01.	The 8/26/2022 After Final Consideration Pilot Program-2.0 [hereinafter "AFCPP-2.0"] Response [hereinafter "8/26 Response"] amends the claims. 
A complete review of (and a decision on allowability of this application based on) the 8/26 Amendment could not be made within the time authorized for AFCPP-2.0. The consideration, however, indicates the 8/26/2022 Amendment:
raises at least the issues this Advisory explains, infra.
02.	The 8/26 Amendment: amends claims 1 (the only independent claim, and claims depending therefrom), 4, and 14. 
With respect to independent claim 1, the 8/26 Amendment recites "wherein the first substrate and the second substrate have a same horizontal width and length in a plan view." This would resolve the 112(a) rejection in the previous office action but would not overcome the applied prior art.
With respect to claim 1, moreover, the 8/26 Response proposes further reciting: 
wherein the first transistor has a three-dimensional structure and is a tri-gate transistor, wherein the first transistor includes a plurality of fins, a gate electrode, a pair of source-drain electrodes, a semiconductor film that forms a channel, and a gate insulating film provided between the gate electrode and the semiconductor film, wherein a portion of the plurality of fins is embedded in the gate insulating film and side and top surfaces of the plurality of fins are covered with the gate insulating film, wherein the gate electrode straddles each of the plurality of fins, wherein the channel is formed in each of the plurality of fins in a region intersecting with the gate electrode. 
With respect to claim 4, the 8/26 Response proposes reciting: 
 wherein the second transistor includes a second gate electrode, a second pair of source-drain electrodes, the semiconductor film that forms a channel, and a second gate insulating film provided between the second gate electrode and the semiconductor film, and wherein a thickness of the second gate insulating film in the second transistor is thicker than a thickness of the gate insulating film in the first transistor.
With respect to claim 14, the 8/26 Response proposes correcting a clear typographical error. 
The 8/26/2022 Amendment elicits objection under 37 CFR § 1.75(d)(1) since "terms and phrases used in the claims [fail to] find clear support or antecedent basis in the description" because the description fails to show a tri-gate transistor comprises the features of claim 1 (and its dependent claims) that the 8/26 Response presents. 
Specifically, the as filed disclosure provides neither clear support nor antecedent basis for:
wherein the first transistor has a three-dimensional structure and is a tri-gate transistor, wherein the first transistor includes a plurality of fins, a gate electrode, a pair of source-drain electrodes, a semiconductor film that forms a channel, and a gate insulating film provided between the gate electrode and the semiconductor film, wherein a portion of the plurality of fins is embedded in the gate insulating film and side and top surfaces of the plurality of fins are covered with the gate insulating film, wherein the gate electrode straddles each of the plurality of fins, wherein the channel is formed in each of the plurality of fins in a region intersecting with the gate electrode (underlined herein for emphasis), 
as the 8/26 Amendment recites in independent claim 1 (the only independent claim, and claims depending therefrom). Nor does the 8/26 Response point where, in the as filed description, the above noted feature finds clear support or antecedent basis. 
The 8/26 Amendment elicits objection to the drawings under 37 CFR § 1.83(a) as "[failing to] show every feature of the invention specified in the claims," because the drawings fail to show a tri-gate transistor comprising the features of claim 1 (and its dependent claims) as presented by the 8/26 Response. 
Specifically, the drawings fail to show the above noted feature as the 8/26 Amendment recites in independent claim 1 (the only independent claim, and claims depending therefrom). Nor does the 8/26 Response identify where the drawings show the noted features.
The 8/26/ Amendment elicits rejection under 35 U.S. § 112 (a) as failing to have written description support in the as filed specification.
Specifically, a text search of the PGPub corresponding to this application fails to make any hit on "trigate" or tri-gate" transistor in the context of what 8/26 Claim 1 recites. Nor does the 8/26 Response point where the specification provides written description support for the noted features.
The 8/26 claim Amendment elicits a rejection under 35 U.S. § 112 (a) because the as filed "specification [does not] enable any person skilled in the art … to make and use the [invention]." 
Specifically, the as filed description does not explain how to make and use a tri-gate transistor including plural fins, the plurality of fins (not each fin of the plurality of fins; compare, for example, claim 1 reciting channel being formed in each of the plurality of fins) having a pair of source-drain electrodes. 
At least because of the above noted issues, the 8/26 Amendment does not place this application in allowable form. 
The 8/26 Amendment, therefore, materially increases and complicates the issues for appeal, instead of reducing or simplifying the issues for appeal. 
Accordingly, the 8/26 Amendment is not entered.
Status of Claims Pending on 6/22/2022
03. 	The rejections of, and objections to, the claims in the 6/22/2022 "Office Action" are maintained. 
Response to Arguments
04.	The arguments in the 8/26/2022 Response have been fully considered and found not ripe since they are directed to the 8/26 Amendment, which is not entered. 
Examiner Called Applicants' Representative 
05.	Examiner Sayadian [hereinafter "E"] called Ms. Moy (Applicants' Representative [hereinafter "AR"]) on DATE 9/3/2022 at about 12:30 PM and left AR a message noting that an Advisory Action is forthcoming, which advisory details the reasons for denying entry of the 8/26/2022 Amendment and invited AR to call E should AR have any question.
CONCLUSION
06.	The shortened statutory period for reply to this Office Action expires THREE MONTHS from the mailing date of the Final Office Action. 
Extension of time for the period for reply may be obtained under 37 CFR § 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the 6/22/2022 Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814